In the

            United States Court of Appeals
                        For the Seventh Circuit
No. 12‐2383

RILEY J. WILSON, on behalf of himself
and all others similarly situated,
                                                            Plaintiff‐Appellant,

                                          v.


CAREER EDUCATION CORPORATION,
                                                           Defendant‐Appellee.

                 Appeal from the United States District Court 
             for the Northern District of Illinois, Eastern Division.
           No. 11 C 5453 — Geraldine Soat Brown, Magistrate Judge. 


       ARGUED DECEMBER 3, 2012 — DECIDED AUGUST 30, 2013

 Before WOOD  and  HAMILTON, Circuit Judges, and DARROW,
District Judge.*

   PER  CURIAM.  Riley  Wilson  worked  as  an  admissions
representative  for  Career  Education  Corporation  (CEC),
recruiting  students  to  enroll  in  CEC’s  culinary  arts  college.
Until  February  2011,  Wilson  and  his  fellow  admissions



*
      Of the Central District of Illinois, sitting by designation.
2                                                      No. 12‐2383

representatives worked under a contract (called the Plan) that
gave them a bonus for each student they recruited, above a
definite threshold, who either completed a full course or a year
of study. In October 2010, however, the U.S. Department of
Education  (ED)  issued  regulations  prohibiting  this  kind  of
arrangement;  its  new  rules  were  scheduled  to  take  effect  in
July 2011. CEC decided in effect to advance the effective date
to February 2011, and pursuant to that decision, it announced
to its admissions representatives that it would cease paying
bonuses at the end of February 2011. It further stated that no
bonuses would be regarded as earned by that date unless the
student in question had completed the year of study or course
by  that  time.  Wilson  sued,  asserting  that  CEC  owed  him
bonuses for his “pipeline” students—that is, those whom he
had recruited and who were on target to complete a full course
or year of study between March and June 2011. The district
court  found  that  he  had  failed  to  state  a  claim  upon  which
relief could be granted and thus dismissed the action. See FED.
R. CIV. P. 12(b)(6). 
    On appeal, Wilson presents several grounds for reversal: (1)
he  argues  that  CEC  breached  its  contract  with  him  and  his
fellow admissions representatives; (2) he argues that CEC was
unjustly enriched by his efforts to enroll qualifying students
and that it should be required to disgorge the bonuses that it
wrongfully withheld; and (3) he argues that CEC violated the
implied covenant of good faith and fair dealing—implicit in
the contract—when it terminated the agreement.
No. 12‐2383                                                      3

                                 I
    We  begin  by  setting  forth  the  factual  and  procedural
background of the case in more detail. Although Wilson had
worked  for  CEC  since  October  2008,  his  claim  in  this  case
concerns only students that he enrolled during the second and
third quarters of 2010. The Plan in effect during 2010 provided
that a representative did not earn a bonus until the student in
question had completed one year or a full course of study:
       For  a  particular  student  to  be  counted  towards
     supplemental  compensation  for  an  admissions
     representative, the student must successfully com‐
     plete  either  his/her  academic  program,  or  one
     academic  year  of  his/her  program,  whichever  is
     shorter, within the applicable evaluation period as
     defined below. The admissions representative will
     earn supplemental compensation of $400 for each
     such student beyond the thresholds specified in the
     representative’s  Minimum  Performance  Goals  for
     number  of  graduates  or  number  of  students  who
     complete  one  academic  year  of  their  program
     (“MPG Threshold”).
       For example, for students an admissions represen‐
     tative  is  on  record  for  enrolling  who  start  their
     academic  program  at  any  time  during  the  first
     quarter of 2010, the admissions representative will
     earn supplemental  compensation of $400 for each
     such student above the employee’s MPG Threshold
     who successfully completes his/her academic pro‐
     gram,  or  one  academic  year  of  his/her  academic
4                                                      No. 12‐2383

     program, whichever is shorter, during the evalua‐
     tion  period  that  extends  from  October  1,  2010
     through June 30, 2011.
    The Plan also explained that if employment was terminated
on  any  given  day,  the  employee  would  be  entitled  only  to
bonuses for students who had completed a year or a full course
of study before that day, and not for students “in the pipeline”: 
     An employee is considered to have “earned” supple‐
     mental compensation under this Plan for the evalua‐
     tion period during which his/her employment ends
     if,  as  of  the  employee’s  termination  date,  the  em‐
     ployee has exceeded his/her MPG Threshold for that
     evaluation  period  for  students  who  have  success‐
     fully  completed  either  their  academic  program  or
     one academic year of their program. The employee
     will only be entitled to supplemental compensation
     … based on those students who have successfully
     completed their academic program or one academic
     year of their program, whichever is shorter, as of the
     employee’s termination date, and not for any stu‐
     dents  who  successfully  complete  their  academic
     program or one academic year of their program after
     the employee’s termination date.
    Finally, the Plan reserved CEC’s right to terminate the Plan
itself at any time, for any reason:
     If CEC determines at any time that this Plan should
     be modified due to the requirements or standards of
     the  U.S.  Department  of  Education  or  any  state
     agency or accrediting commission, then CEC may be
No. 12‐2383                                                        5

     obligated to modify this Plan. CEC reserves the right
     to terminate or amend the terms of this Plan at any
     time, for regulatory compliance purposes or for any
     other reason that CEC determines, in its sole discre‐
     tion. Any interpretation of any provision of this Plan
     or of any regulatory authority may be made by CEC
     in its sole discretion.
    Before  February  2011,  CEC  paid  Wilson  the  bonuses  to
which he was entitled under the Plan. During the third quarter
of  2009,  Wilson  enrolled  23  students,  eight  above  the  MPG
threshold of 15 students for that period. In the second quarter
of 2010, those eight extra students completed a full course or
year  of  study,  and  at  that  point  CEC  paid  Wilson  $3,200  in
bonuses ($400 x 8). 
    Unfortunately for Wilson and his fellow representatives,
the ED released its new regulations in October 2010, and the
representatives  learned  that  effective  July  2011  educational
institutions participating in Title IV federal student financial
aid programs would no longer be permitted to “provide any
commission, bonus, or incentive payment based in any part,
directly or indirectly, on success in securing enrollments.” 75
Fed. Reg. 66832, 66950 (October 29, 2010) (amending 34 C.F.R.
§ 668.14(b)(22)). An ED press release explained that the new
regulations  were  geared  toward  “protecting  students  from
aggressive  or  misleading  recruiting  practices,  providing
consumers with better information about the effectiveness of
career college and training programs, and ensuring that only
eligible students or programs receive aid.” Press Release, U.S.
Department  of  Education,  Department  of  Education  Estab‐
lishes  New  Student  Aid  Rules  to  Protect  Borrowers  and
6                                                                  No. 12‐2383

T a x p a y e r s   ( O c t o b e r   2 8 ,   2 0 1 0 ) ,   a v a i l a b l e   a t 
http://www.ed.gov/news/press‐releases/department‐educati
on‐establishes‐new‐student‐aid‐rules‐protect‐borrowers‐and
‐tax (last visited August 29, 2013).
    In December 2010, CEC circulated a memorandum to its
representatives announcing that, in order to comply with the
new  regulations,  it  would  pay  representatives  bonuses  that
they earned as of February 28, 2011, and discontinue the Plan
thereafter. Wilson had recruited 11 students who began in the
second quarter of 2010, three students above the MPG thresh‐
old for that quarter, and he recruited 34 students who enrolled
in  the  third  quarter  of  2010,  21  students  above  the  MPG
threshold for that quarter. Wilson stood to earn $9,600 ($400 x
24) if all of those extra students completed their full program
or one year of study. At the time the program was terminated
on  February  28,  2011,  however,  only  one  of  the  24  extra
students had completed either the full program or one year,
and therefore CEC paid Wilson only $400 as a bonus.  
    Wilson then brought this putative class action against CEC
on behalf of all admissions representatives in his situation. He
asserted that CEC breached the terms of the Plan because, in
his view, the representatives had “substantially performed”
the  work  that  entitled  them  to  bonus  payments  once  the
recruited student was in the process of completing either one
year or a full course of study by a time between March and
June 2011. Wilson argued that because the regulations did not
come  into  effect  until  July  2011,  CEC  could  have  continued
payments under the Plan until June 30, 2011. Its decision to
terminate the plan on February 28 was, he contended, arbitrary
and in bad faith. Wilson also asserted that even if CEC did not
No. 12‐2383                                                        7

breach the Plan, it was unjustly enriched because it benefitted
from  representatives’  efforts  to  recruit  extra  students  in
anticipation of receiving bonuses, but it did not pay for this
benefit. Wilson estimated that the aggregate damages to his
proposed class exceeded $5 million. 
    The  district  court  dismissed  Wilson’s  individual  case
outright. It reasoned that the provisions of the Plan governing
termination  expressly  provided  that  on  any  given  day,  a
representative was entitled only to bonuses for the students
who had completed their full program or a full year of study.
The Plan also explicitly reserved CEC’s right to terminate the
program at any time. The net effect of these two provisions
was to give CEC the right to terminate the program on Febru‐
ary 28, 2011, with respect to all bonuses for which the precon‐
ditions to payment had not yet been met. The court rejected
Wilson’s claim for unjust enrichment on the theory that a claim
for unjust enrichment may not be brought where a contract
governs the relationship between the parties. The court also
noted that even if there was no enforceable contract, there was
no unjust enrichment because Wilson was paid a salary for his
work, and an employee does not unjustly enrich his employer
if he “work[s] extra hard” in the hopes of earning a bonus.
                                 II
    For  the  reasons  set  forth  in  Judge  Darrow’s  separate
opinion, a majority of the panel has concluded that Wilson has
successfully pleaded a claim for relief on his third theory—that
CEC exercised its right to terminate the Plan in bad faith and
in  violation  of  the  implied  covenant  of  good  faith  and  fair
dealing.  Judge  Hamilton’s  separate  opinion  indicates  his
8                                                   No. 12‐2383

agreement  with  Judge  Darrow’s  position  on  the  implied‐
covenant  theory  and  his  disagreement  with  aspects  of  the
majority’s  decision  on  the  breach‐of‐contract  theory.  Judge
Wood would affirm the judgment of the district court, and thus
dissents  from  the  ultimate  disposition  of  the  case.  Judge
Darrow,  however,  joins  Judge  Wood’s  conclusions  (a)  that
CEC’s bonus plan was an enforceable contract, (b) that CEC
had the unambiguous right to terminate that contract and to
refuse to pay bonuses for students in the pipeline, and (c) that
the existence of an enforceable contract precludes any recovery
under an unjust‐enrichment theory. In the final analysis, this
means that the judgment of the district court is reversed and
the case is remanded to that court for further proceedings on
the implied‐covenant theory.
No. 12‐2383                                                        9

    DARROW, District Judge, concurring. I agree that the Plan
was  an  enforceable  contract  for  the  reasons  stated  in  Judge
Wood’s opinion, post. I also agree that because the Plan was an
enforceable  contract,  the  district  court  properly  dismissed
Wilson’s unjust enrichment claim. I write separately because
I find that although CEC did not breach the express terms of
the  Plan,  Wilson  has  stated  a  plausible  claim  for  breach  of
contract  under  an  implied  covenant  of  good  faith  and  fair
dealing theory. 
     I. CEC Did Not Breach the Express Terms of the Plan
    In interpreting contract terms, a court must first look to the
plain language of the contract itself. See Thompson v. Gordon,
948 N.E.2d 39, 47 (Ill. 2011); Current Tech. Concepts, Inc. v. Irie
Ents.,  Inc.,  530  N.W.2d  539,  543  (Minn.  1995).  Reading  the
Plan’s explicit definition of “earned” together with the Plan’s
termination clause shows that CEC had the right to terminate
the Plan, at which time CEC was not obligated to pay bonuses
covering a student who was in the pipeline at the time the Plan
was terminated. The definition of “earned” in the Plan is clear:
an employee does not earn a bonus until the recruited student
actually graduates or completes one academic year. The Plan
defines “earned”:
          [a]n employee is considered to have “earned”
      supplemental compensation under this Plan for the
      evaluation  period  during  which  his/her  employ‐
      ment ends if, as of the employee’s termination date,
      the employee has exceeded his/her MPG Threshold
      for that evaluation period for students who have
10                                                      No. 12‐2383

      successfully completed either their academic pro‐
      gram or one academic year of their program. 
    In  addition  to  this  definition,  both  examples  in  the  Plan
explain that the reason why an employee does not receive a
bonus payment covering a student in the pipeline when his
employment ends is because he “had not earned” that bonus
before his termination date. Thus, under the express terms of
the Plan, CEC was not obligated to  pay  Wilson a  bonus for
students in the pipeline at the time CEC terminated the Plan
because Wilson “had not earned” the bonus. Accordingly, the
district court properly dismissed Wilson’s express breach of
contract theory. 
    Viewing the termination clause in light of the Plan’s final
clause  further  supports  this  conclusion.  See  Thompson,  948
N.E.2d  at  47  (“A  contract  must  be  construed  as  a  whole,
viewing  each  provision  in  light  of  the  other  provisions.”);
Chergosky v. Crosstown Bell, Inc., 463 N.W.2d 522, 525 (Minn.
1990)  (“We  construe  a  contract  as  a  whole  and  attempt  to
harmonize all clauses of the contract.”). The final clause states:
“Any  interpretation  of  any  provision  of  this  Plan  or  of  any
regulatory authority may be made by CEC in its sole discre‐
tion.” Even if I were to find the termination clause ambiguous
as it relates to students in the pipeline, the Plan gave CEC the
right  to  reasonably  interpret  the  termination  clause.  See
Herzberger v. Standard Ins. Co., 205 F.3d 327, 330‐31 (7th Cir.
2000). Herzberger explains that courts ordinarily engage in de
novo  review  of  contract  provisions,  meaning  no  party’s
interpretation is given any deference. But certain contracts can
include language indicating that “one of the parties is to have
discretion to interpret and apply the contract.” Id. at 330. In
No. 12‐2383                                                           11

those  cases  where  one  party  is  given  clear  discretion  to
interpret  the  contract,  the  court  is  to  defer  to  that  party’s
interpretation. The level of deference varies with the type of
contract  and  the  type  of  interpretation  provision;  but,  at  a
minimum,  that  party’s  reasonable  interpretation  must  be
upheld or the interpretation clause would be meaningless. See
Cress v. Recreation Servs., Inc., 795 N.E.2d 817, 852 (Ill. App. Ct.
2003) (“[A] court must give meaning and effect to every part of
the  contract.”);  Brookfield  Trade  Ctr.  v.  Cnty.  of  Ramsey,  584
N.W.2d 390, 394 (Minn. 1998) (“[W]e are to interpret a contract
in  such  a  way  as  to  give  meaning  to  all  of  its  provisions.”).
Here,  the  Plan  gave  CEC  clear  discretion  to  interpret  the
termination provision; thus, we must uphold CEC’s interpreta‐
tion  unless  it  is  unreasonable.  CEC’s  interpretation  is  not
unreasonable at least for the reasons already discussed.
                           II. Choice of Law
    Before moving to the implied covenant of good faith and
fair dealing analysis, it is necessary to first address a choice of
law issue raised by the parties. The parties dispute whether the
Court should apply Illinois or Minnesota law. CEC argues that
Minnesota would not read the implied covenant of good faith
into  the  Plan.  I  conclude  that  both  Illinois  and  Minnesota
would read in the implied covenant of good faith and therefore
decline to analyze the choice of law issue and instead apply the
law of the forum state, here Illinois. Kochert v. Adagen Med. Int’l,
Inc., 491 F.3d 674, 677 (7th Cir. 2007); Barron v. Ford Motor Co.
of Can., Ltd., 965 F.2d 195, 197 (7th Cir. 1992). 
   As a general rule, the Minnesota Supreme Court recognizes
that  contracts  contain  an  implied  covenant  of  good
12                                                    No. 12‐2383

faith—meaning that each party will not unjustifiably hinder
the  other  party’s  performance.  See  Zobel  &  Dahl  Constr.  v.
Crotty, 356 N.W.2d 42, 45 (Minn. 1984). CEC’s argument that
Minnesota would not imply good faith and fair dealing into the
Plan  relies  on  a  misreading  of  a  Minnesota  Supreme  Court
opinion: Hunt v. IBM Mid America Emp. Fed. Credit Union, 384
N.W.2d 853, 858 (Minn. 1986). In Hunt, the Minnesota Supreme
Court stated: “we have not read an implied covenant of good
faith  and  fair  dealing  into  employment  contracts.”  Id.  CEC
urges us to read “employment contracts” broadly to include
any contract related to employment, namely the Plan, instead
of more narrowly to mean at‐will employment contracts. The
narrow interpretation is correct. For one, the facts of Hunt were
limited to terminating an at‐will employee and the court relied
on unique policy reasons related to an employer’s ability to
discharge  employees.  See  Hunt,  384  N.W.2d  at  855,  858
(explaining  that  reading  a  good  faith  requirement  into  em‐
ployee termination decisions would “subject each discharge to
judicial incursion[]” (quoting Parnar v. Americana Hotels, Inc.,
652 P.2d 625, 629 (Haw. 1982))). Such policy concerns are not
implicated  here.  Further,  years  after  Hunt  was  decided,  the
Minnesota  Supreme  Court  continued  to  declare  that  “every
contract includes an implied covenant of good faith and fair
dealing,” In re Hennepin Cnty. 1986 Recycling Bond Litig., 540
N.W.2d 494, 502 (Minn. 1995), suggesting that Hunt represents
a  narrow  exception  to  the  rule  that  all  contracts  imply  a
covenant of good faith. For these reasons, I find that Minne‐
sota,  like Illinois, would read the implied covenant of good
faith and fair dealing into the Plan. 
No. 12‐2383                                                         13

      III. Wilson States a Plausible Breach of the Implied
                  Covenant of Good Faith 
    Wilson  claims  that  CEC  breached  the  Plan  under  an
implied covenant of good faith and fair dealing theory. I find
that (a) Wilson properly raised the implied covenant of good
faith  as  a  breach  of  contract  theory,  not  as  an  independent
cause of action; (b) under the implied covenant of good faith,
CEC’s discretion was limited by the reasonable expectations of
the  parties;  (c)  Wilson’s  allegations  support  a  reasonable
inference  that  the  CEC  exercised  its  discretion  in  a  manner
contrary to the reasonable expectations of the parties. Because
Wilson has plausibly alleged that CEC breached the Plan under
an implied covenant of good faith and fair dealing theory, the
district court erred by dismissing Wilson’s breach of contract
claim.   
     A. Implied covenant of good faith as breach of contract
        theory
    The implied covenant of good faith is “essentially used as
a construction aid in determining parties’ intent.” Anderson v.
Burton  Assocs.,  Ltd.,  578  N.E.2d  199,  203  (Ill.  App.  Ct.1991).
Thus,  an  alleged  violation  of  the  implied  covenant  of  good
faith cannot form the basis for an independent tort action or
even  its  own  cause  of  action.  Id.;  Indus.  Specialty  Chems.  v.
Cummins  Engine  Co.,  902  F.  Supp.  805,  811  (7th  Cir.  1995).
Wilson  properly  argues  that  CEC’s  alleged  breach  of  the
implied covenant of good faith and fair dealing is a theory of
liability under Count I (Breach of Contract). See Indus. Specialty
Chems., 902 F.Supp. at 811 (“[Plaintiff’s] breach of the implied
duty of good faith cannot stand as a separate count, but must
14                                                            No. 12‐2383

be  included  within  its  breach  of  contract  claim  …”).1  The
implied covenant of good faith is simply a breach of contract
theory and that is how Wilson applied it here. 
      B. CEC’s discretion to terminate the Plan and refuse to
         pay unearned bonuses was limited by the reasonable
         expectations of the parties
    Three conditions had to be met before Wilson could earn a
bonus on a recruited student. Those conditions were: (1) the
recruited student must have successfully completed either her
academic program or one academic year of her program, (2)
Wilson must have remained employed by CEC, and (3) CEC
must not have  exercised its discretion to  terminate the  Plan
before the first two conditions were met. But unlike the first
two  conditions,  the  third  condition  is  solely  within  CEC’s
control. When one party’s contractual obligation is “contingent
upon a condition particularly within the power of that party,”
the controlling party’s discretion in bringing about the condi‐
tion is limited by the implied covenant of good faith. Dayan v.
McDonald’s  Corp.,  466  N.E.2d  958,  971  (Ill.  App.  Ct.  1984)
(collecting cases). CEC was obligated to pay Wilson a bonus
only  if  all  three  conditions  were  met.  Because  the  ability  to
satisfy the third condition was “particularly within the power”
of  CEC  (the  party  obligated  to  pay  Wilson  if  all  conditions

1
  See also Columbia Cas. Co. v. 3M Co., 814 N.W.2d 33, 37 (Minn. App. 2012)
(“3M  seeks  contractual  damages  on  alternative  theories:  breach  of  the
express terms of the insurance policies and breach of a provision that is read
into most contracts under Minnesota law, namely, the implied covenant of
good faith and fair dealing. Although 3M cannot recover damages on both
theories for the same conduct … Minnesota precedent does not preclude 3M
from pleading both theories.”) (internal citations omitted).
No. 12‐2383                                                          15

were met), the implied covenant of good faith limited CEC’s
ability to avoid the third condition in a manner inconsistent
with the reasonable expectations of the parties. See id.
     It  bears  emphasizing  that  CEC  can  breach  the  implied
covenant  of  good  faith  even  though  the  Plan  gave  CEC  the
unambiguous  discretion  to  terminate  the  Plan  and  not  pay
unearned bonuses. See Tymshare, Inc. v. Covell, 727 F.2d 1145,
1154 (D.C. Cir. 1984) (explaining that a party acting in accor‐
dance  with  an  “expressly  conferred  contractual  power”  can
still breach the implied covenant of good faith). Although at‐
will employment contracts involve unique considerations not
present here, looking at the implied covenant of good faith in
the  context  of  Illinois  at‐will  employment  cases  further
illustrates how an employer acting under an express contract
provision can still breach the contract by exercising its discre‐
tion contrary to the reasonable expectations of the parties. An
employer  can  terminate  an  at‐will  employee  for  almost  any
reason. But the employer’s vast discretion in firing an at‐will
employee is still limited by the reasonable expectations of the
parties. While an at‐will employee has no reasonable expecta‐
tion  that  he  will  be  discharged  only  for  cause,  see  Beraha  v.
Baxter Health Care Corp., 956 F.2d 1436, 1444‐45 (7th Cir. 1992),
an employer who discharges an at‐will employee under the
express terms of the contract can still breach the contract if the
employer exercised its discretion in a manner contrary to the
reasonable expectations of the parties. See LaScola v. U.S. Sprint
Commcʹns, 946 F.2d 559, 566 (7th Cir. 1991) (“We recognize, as
noted  in  Gordon,  that  ‘[t]he  law  seems  fairly  clear  that  an
employee at will may not be deprived of commissions (in large
part  ‘earned’  prior  to  separating  from  the  employer)  by  a
16                                                        No. 12‐2383

discharge  made  in  bad  faith  and  intended  to  deprive  the
employee of the commissions.’”) (quoting Gordon v. Matthew
Bender & Co., Inc., 562 F.Supp. 1286, 1297 (N.D. Ill. 1983)); see
also Jordan v. Duff and Phelps, Inc., 815 F.2d 429, 438 (7th Cir.
1987) (“[N]o one . . . doubts that an avowedly opportunistic
discharge is a breach of contract, although the employment is
at‐will.”). Those cases recognize that whether the express terms
of  the  at‐will  employment  contract  allow  the  employer  to
discharge the employee for any reason is not the end of the
analysis. See Dayan, 466 N.E.2d at 972 (“In each of the forego‐
ing cases a discharged employee brought suit against a former
employer  alleging  that  the  employer  was  inspired  by  an
improper motive, such as a desire to deprive the employee of
health or pension benefits, and therefore the termination was
in bad faith. The court, in each instance, recognized that the
implied  covenant  of  good  faith  could  limit  an  employer’s
otherwise  unrestricted  discretion  in  terminating  an  at‐will
employment contract.”). Rather, the implied covenant of good
faith is used as a construction aid to assist the Court in deter‐
mining whether the manner in which one party exercised its
discretion under the contract violated the reasonable expecta‐
tions of the parties when they entered into the contract.
     In other words, just because the Plan gave CEC discretion
to terminate the Plan without paying unearned bonuses does
not  mean  that  CEC  is  necessarily  incapable  of  abusing  that
discretion.  See  also  Carrico  v.  Delp,  490  N.E.2d  972,  976  (Ill.
App. Ct. 1986) (holding that a contract term allowing the bank
to  loan  money  “at  bank  discretion”  only  gave  the  bank
“reasonable, not absolute, discretion”); Interim Health Care of N.
Ill., Inc. v. Interim Health Care, Inc., 225 F.3d 876, 884 (7th Cir.
No. 12‐2383                                                         17

2000) (“When one party to a contract is vested with contractual
discretion, it must exercise that discretion reasonably and with
proper motive, and may not do so arbitrarily, capriciously or
in a manner inconsistent with the reasonable expectations of
the  parties.”).  Therefore,  to  show  that  CEC  breached  the
implied covenant of good faith, Wilson must prove that CEC
exercised its discretion in a manner contrary to the reasonable
expectations  of  the  parties.  See  Beraha,  956  F.2d  at  1444‐45
(citing Dayan, 466 N.E.2d at 972). 
       C. Wilson has plausibly alleged that CEC exercised its
          discretion  in  a  manner  contrary  to  the  reasonable
          expectation of the parties 
    Resolving the issue of whether CEC acted contrary to the
reasonable expectations of the parties is premature at this early
stage  in  the  case.  The  parties  could  not  have  reasonably
expected  that  CEC  would  only  terminate  the  Plan  for  good
cause—the express terms of the Plan preclude such an expecta‐
tion. But it was reasonable for Wilson to expect that avoiding
the three conditions needed for Wilson to earn a bonus on a
recruited  student  would  not  be  the  but‐for  reason  for  CEC
exercising its discretion. See, e.g., Martindell v. Lake Shore Nat’l
Bank, 154 N.E.2d 683, 691 (Ill. 1958) (reading in a good faith
requirement  where  defendant  acted  in  bad  faith  under  the
terms  of  the  contract  to  avoid  the  plaintiff’s  option  rights);
LaScola, 946 F.2d at 566 (recognizing that an employer cannot
exercise its discretion in bad faith to fire an at‐will employee so
to deprive that employee of commissions). CEC might have
had a number of reasons to terminate the Plan early and refuse
to pay bonuses that would have otherwise been earned before
the ED regulations took effect. However, Wilson alleged that
18                                                       No. 12‐2383

CEC’s stated explanation for terminating the Plan (that being
the deadline for compliance with federal regulations) does not
square with the timing of the termination. See Compl. at ¶ 20.
This mismatch in explanation and action raises a permissible
inference that the but‐for reason for CEC’s action was to avoid
the three conditions needed for Wilson to earn a bonus on a
recruited  student  and  therefore  CEC  acted  contrary  to  the
reasonable expectations of the parties. 
    Another plausible expectation of the parties is found in the
termination provision itself. It contemplates that CEC might
have  to  terminate  the  Plan  “for  regulatory  compliance  pur‐
poses.” And even though the termination clause also says CEC
has the right to terminate the Plan for any reason, the fact that
the parties anticipated that CEC might have to terminate the
Plan  “for  regulatory  compliance  purposes”  implies  that  the
parties had a reasonable expectation about how CEC would
exercise its discretion in this very situation. The parties might
have  reasonably  expected  that  “for  regulatory  compliance
purposes,” (1) CEC would terminate Wilson’s ability to earn a
bonus when the pending regulations were announced or (2)
CEC would terminate Wilson’s ability to earn a bonus when
the  regulations  became  effective.  Accordingly,  whether  this
language suggests that CEC’s early termination was consistent
with or contrary to the reasonable expectations of the parties
is unclear. But we must resolve this uncertainty in Wilson’s
favor  at  the  motion  to  dismiss  stage.  See  Justice  v.  Town  of
Cicero, 577 F.3d 768, 771 (7th Cir. 2009) (“[W]e must construe
the  complaint  in  the  light  most  favorable  to  the  plaintiff,
accepting as true all well‐pleaded facts alleged, and drawing
No. 12‐2383                                                      19

all possible inferences in [plaintiff’s] favor.”) (quoting Tamayo
v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008)). 
    At the pleading stage, Wilson must simply allege a plausi‐
ble  breach  of  contract  theory.  To  ultimately  prevail,  Wilson
must prove that CEC exercised its discretion contrary to the
reasonable expectations of the parties. For the reasons stated in
my opinion, I find it plausible that Wilson might be able to do
just that.
20                                                      No. 12‐2383

    HAMILTON, Circuit Judge, concurring in part and dissenting
in part. I agree with my colleagues that the CEC supplemental
compensation plan was an enforceable contract and that there
is not currently any need to pursue a claim of unjust enrich‐
ment.  I  agree  with  Judge  Darrow  that  plaintiff  Wilson  is
entitled to pursue his claim for bad faith breach of the contract
with CEC, both in his own right and potentially on behalf of a
plaintiff  class.  I  respectfully  disagree  with  my  colleagues,
however,  on  Wilson’s  straight  breach  of  contract  claim  that
does not require proof of subjective bad faith. I dissent from
the affirmance of the district court’s Rule 12(b)(6) dismissal of
that  theory.  I  address  first  why  Wilson  has  alleged  a  viable
claim for breach of contract and then turn briefly to the bad
faith theory that Wilson can pursue on remand and his unjust
enrichment theory.
                        I.  Breach of Contract
    The contract here is defendant’s “Supplemental Compensa‐
tion  Plan  for  Admissions  Representatives—2010.”  The  Plan
was detailed and formal, with more than a page of definitions
and detailed examples to illustrate the calculation of payments.
Although these supplemental payments are sometimes called
bonuses,  they  were  not  discretionary  and  they  were  also
important,  making  up  a  significant  part  of  an  admissions
representative’s compensation. Cf. Tatom v. Ameritech Corp., 305
F.3d  737,  742‐44  (7th  Cir.  2002)  (no  enforceable  promise  of
bonus where calculation and payment were left to employer’s
discretion and dependent upon its overall financial success).
Plaintiff Wilson has advised that when the Plan was cancelled,
the payments were roughly one‐third of his total compensa‐
tion.
No. 12‐2383                                                    21

    While the Plan was in effect, the delayed payment of the
supplemental compensation or bonuses was subject to two, but
only two, explicit conditions: (1) to be counted toward a bonus,
an enrolled student had to complete the shorter of a full course
or one year of study; and (2) the admissions representative had
to  be  employed  by  CEC  when  the  student  satisfied  that
condition. The first condition was a sensible step to discourage
abusive  practices  in  which  federally  guaranteed  loans  were
made to students who had neither the ability nor the intention
to pursue the course of studies. The second condition is fairly
common in bonus and sales commission plans.
    My colleagues and I all agree that the Plan was an enforce‐
able contract and that CEC was free to amend or terminate it.
That right to amend or terminate is the source of CEC’s defense
and the focal point of my disagreement with my colleagues on
this claim. My colleagues and I agree that this right was not
unlimited. The contract would have been illusory otherwise.
We also agree that the right to amend or terminate could not be
applied retroactively. We disagree on what it means to apply
an amendment or termination retroactively. 
    In analyzing the limits on amendment or termination, we
must consider three time‐frames: (1) prospective application of
an amendment  to bonuses for students not yet enrolled; (2)
completely retroactive application of an amendment, including
as applied to bonuses for students for whom all conditions had
been satisfied at the time of amendment; and (3) application of
an  amendment  to  bonuses  for  students  “in  the  pipeline,”
where the admissions representative had done all of his or her
work  but  the  other  conditions  had  not  yet  been  satisfied.
(There is a fourth variation concerning the effect of the new
22                                                    No. 12‐2383

Department  of  Education  regulations  that  made  enrollment
bonuses unlawful for covered education companies effective
July 1, 2011, but the parties do not disagree about that possibil‐
ity.)
    With respect to the first time‐frame, my colleagues and I
agree  that  CEC  could  amend  or  terminate  the  plan  on  a
prospective basis, as applied to bonuses for students who had
not yet enrolled. Such a right to amend or terminate is essen‐
tial. For example, an employer may miscalculate and learn it
cannot afford to sustain a bonus or sales commission plan on
a long‐term basis. Admissions representatives who did not like
a change in the terms of their employment would be free to
reject the change by leaving the company. CEC recognized the
need  to  reserve  that  right  for  itself  and  included  such  a
provision explicitly in its contract.
    With respect to the second time‐frame, my colleagues and
I agree that CEC was bound by the terms of the Plan to pay
bonuses due where the express conditions in the Plan had been
met—the  student  completed  the  required  studies  and  the
admissions representative was still employed by CEC when
the bonus became payable. After both the express conditions
had been satisfied, CEC could not make a retroactive change to
the plan that would relieve it of its obligation to pay bonuses
already  earned.  To  put  it  another  way,  all  members  of  the
panel reject CEC’s assertion in oral argument that it could rely
on its reserved power to amend or terminate and simply refuse
to pay under those circumstances. Otherwise, the Plan would
certainly have been illusory and we should allow Wilson to
proceed on his unjust enrichment claim.
No. 12‐2383                                                       23

   My disagreement with my colleagues is over the third time‐
frame: whether CEC could use its power to modify or termi‐
nate  the  Plan  to  refuse  to  pay  bonuses  for  students  in  the
pipeline—those who had enrolled but not yet completed the
milestone  of  one  year  or  a  complete  program.  As  to  those
students, plaintiff Wilson had done all of his work and was
waiting  to  see  who  finished  their  studies  and  how  many
bonuses he would earn.
    What did the written Plan tell us about this question of the
pipeline? Virtually nothing. Regarding this third time‐frame,
the contract was silent. When the contract is read as a whole,
the silence is especially telling. By looking at the two specific
conditions that could defeat a bonus claim—the student drops
out or the admissions representative’s employment ends—my
colleagues conclude that Wilson and other admissions repre‐
sentatives should have figured out that CEC also claimed to
retain a right to cancel bonuses for students still in the pipeline
even where the two express conditions were later satisfied. See
post 38‐39 (opinion of Wood, J.).
     With respect, the conclusion simply does not follow from
the premises. The critical difference is obvious. The contract
was not silent on what would happen to Wilson’s bonuses if
students dropped out or if he was fired or quit. It was very
explicit. It included several paragraphs explaining under what
circumstances an employee was or was not entitled to a bonus.
It  also  included  several  examples  to  ensure  the  employees
understood those conditions. Those detailed provisions told
the employees, and tell us, nothing about the very different
possibility, that the employer would simply decide one day to
24                                                      No. 12‐2383

keep  all  the  employees’  pipeline  bonuses  for  itself—even
where both the express conditions were later satisfied.
     The  Plan’s  express  reservations  concerning  termination
gave employees fair notice that they could not rely on their
bonuses, even after having performed all of their work, if the
student did not graduate or the employee’s employment had
ended. But contrary to my colleagues’ view, it is not reasonable
to expect Wilson to have understood that the contract’s silence
about  any  right  to  amend  or  terminate  the  program  for
pipeline bonuses meant that CEC also reserved the right to just
keep  those  bonuses  even  when  both  conditions  were  later
satisfied.  Where  CEC  had  done  such  a  thorough  job  of  dis‐
claiming obligations to pay in two other situations, termination
of employment or students’ failures to complete their studies,
it is more reasonable to expect CEC to have reserved explicitly
the right to refuse to pay in this “pipeline” situation.
    Where  CEC  was  explicit  about  the  right  to  withhold
bonuses in one situation but not in another, it is more reason‐
able to interpret that silence as intentional, consistent with the
principles that a contract must be interpreted as a whole and
that  the  expression  of  one  or  a  few  specific  items  (such  as
conditions  to  defeat  a  bonus)  often  implies  the  exclusion  of
others. E.g., Martindell v. Lake Shore Nat’l Bank, 154 N.E.2d 683,
689 (Ill. 1958) (construe contract as a whole); Motorsports Racing
Plus, Inc. v. Arctic Cat Sales, Inc., 666 N.W.2d 320, 324 (Minn.
2003) (same); Rickher v. Home Depot, Inc., 535 F.3d 661, 668 (7th
Cir. 2008) (Illinois law uses expressio unius est exclusio alterius as
rule of construction, though it does not override clear language
to the contrary); In re Ruth Easton Fund, 680 N.W.2d 541, 550
(Minn. App. 2004) (same under Minnesota law). Cf. Duldulao
No. 12‐2383                                                       25

v. Saint Mary of Nazareth Hosp. Center, 505 N.E.2d 314, 318‐19
(Ill. 1987) (where employment contract included list of behav‐
iors that would result in immediate dismissal, it was reason‐
able for employee to infer that other, unlisted behaviors would
not subject her to immediate dismissal). 
     The most that can be inferred from the Plan’s silence on this
point is that it is ambiguous as applied to bonuses for students
in  the  pipeline.  See  Consolidated  Bearings  Co.  v.  Ehret‐Krohn
Corp.,  913  F.2d  1224,  1233  (7th  Cir.  1990)  (explaining  that
silence creates ambiguity “when the silence involves a matter
naturally within the scope of the contract as written,” and that
a “contract is not ambiguous merely because it fails to address
some contingency; the general presumption is that the rights
of the parties are limited to the terms expressed in the con‐
tract”)  (internal  quotations  omitted).  When  we  consider  a
motion  to  dismiss  on  the  pleadings,  we  should  not  treat
contractual  silence  as  if  it  were  an  express  disclaimer  that
favors one party. “A court may not rewrite a contract to suit
one of the parties but must enforce the terms as written. Thus,
the rights of the parties are limited by the terms expressed in
the  contract.”  A.A.  Conte,  Inc.  v.  Campbell‐Lowrie‐Lautermilch
Corp., 477 N.E.2d 30, 33 (Ill. App. Ct. 1985) (internal citations
omitted). The Plan’s silence on the issue did not give CEC the
right to terminate bonuses for students in the pipeline where
both express conditions were later met.
    Given the ambiguity of the Plan language, the court should
also be open to parol evidence about the parties’ past course of
dealings. We were told in oral argument that CEC had made
changes to the bonus Plan in the past, but that it had done so
only  on  a  clearly  prospective  basis,  for  students  not  yet
26                                                          No. 12‐2383

enrolled.1 If Wilson can support that assertion with evidence,
it would be relevant to, and might even be highly probative of,
the parties’ understandings about whether the Plan language
gave CEC the right to amend or terminate the Plan as applied
to  students  in  the  pipeline.  Such  evidence  would  also  be
relevant  to  Judge  Wood’s  assertion,  post  at  39,  that  Wilson
“should have realized” that there were more than two situa‐
tions in which an employee who fully performed could still be
denied the bonuses.
    The  transparent  unfairness  of  CEC’s  cancellation  of  the
pipeline bonuses also should make us hesitate to interpret an
ambiguous contract in this way. CEC admits that it deliber‐
ately induced the admissions representatives to rely on these
promises and that it gained the benefit of their work above and
beyond the call of duty. It then decided to keep for itself as
much  of  that  benefit  as  it  thought  it  could  get  away  with.
Wilson  had  done  all  of  his  work  to  recruit  the  students  in
question. He seeks payment only for students as to whom the
only express conditions on payment of the bonuses were in fact
satisfied.  It  was  not  fair  for  CEC  to  change  the  rules  in  the
middle of that game, and certainly not without clear warnings
that  it  reserved  the  right  do  so.  Much  of  contract  law  is
designed to fill in the blanks in a contract in a way that we
think the parties most likely would have agreed if they had
addressed  the  point  specifically.  This  contract  gives  us  no
reason to expect that the employees should have known they
were agreeing to give CEC complete power to act opportunisti‐
1
   “A party who appeals from a Rule 12(b)(6) dismissal may elaborate on her
allegations so long as the elaborations are consistent with the pleading.”
Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 555 (7th Cir. 2012).
No. 12‐2383                                                         27

cally, to take back the promised bonuses after it had received
the benefits of the employees’ efforts.
    Then‐Circuit Judge Scalia explained this point for the D.C.
Circuit. An employer retroactively raised a sales representa‐
tive’s  sales  quotas  used  to  calculate  commissions  and  then
terminated his employment. The employer claimed its commis‐
sion plan gave it complete discretion to take these actions. The
court  rejected  the  employer’s  argument  in  terms  that  apply
here: “Where what is at issue is the retroactive reduction or
elimination  of  a  central  compensatory  element  of  the  con‐
tract—a large part of the quid pro quo that induced one party’s
assent—it is simply not likely that the parties had in mind a
power  quite  as  absolute  as  [the  employer]  suggests.  In  the
present  case,  agreeing  to  such  a  provision  would  require  a
degree of folly on the part of these sales representatives we are
not inclined to posit where another plausible interpretation of
the  language  is  available.”  Tymshare,  Inc.  v.  Covell,  727  F.2d
1145, 1154 (D.C. Cir. 1984) (reversing summary judgment in
favor of former employee and remanding for trial on bad faith
claim, applying general principles of contract law).
    Along  these  same  lines,  Judge  Posner  has  written,“the
fundamental function of contract law (and recognized as such
at least since Hobbes’s day) is to deter people from behaving
opportunistically toward their contracting parties, in order to
encourage the optimal timing of economic activity and to make
costly  self‐protective  measures  unnecessary.”  Richard  A.
Posner, Economic Analysis of Law 81 (3d ed. 1986), quoted in
Jordan v. Duff and Phelps, Inc., 815 F.2d 429, 438 (7th Cir. 1987)
(reversing summary judgment and ordering trial on claims by
former employee‐shareholder). That logic applies here. It is not
28                                                     No. 12‐2383

appropriate to interpret the contract’s silence to allow CEC’s
opportunistic grab to keep the pipeline bonuses, and certainly
not to do so without evidence of either past dealings or Wil‐
son’s actual knowledge.
    Judge  Hall  solved  this  problem  correctly  in  Quiello  v.
Reward Network Establishment Services, Inc., 420 F. Supp. 2d 23
(D.  Conn.  2006).  Her  opinion  is  persuasive  as  a  matter  of
general contract law, and the relevant facts are not distinguish‐
able from this case. In Quiello, the plaintiff’s job was to sign up
restaurants to participate in loyalty and reward programs. His
employer provided for sales commissions under plans that it
could  amend  or  terminate  at  any  time,  as  here.  After  the
plaintiff signed up a restaurant, he had no further responsibili‐
ties for the account. The ultimate payment of the commissions
depended on factors beyond the plaintiff’s control, including
the restaurant’s continued participation and customer usage
levels. See id. at 26. The employer then not only reduced the
commission for new sales, which it surely had the right to do,
but also tried to reduce the commissions for restaurants that
the plaintiff had signed up before the effective date of the new
plan.
    Quiello  thus  shares  with  this  case:  (1)  an  employee  who
performed  all  of  his  work  toward  sales  commissions  or
bonuses;  (2)  the  ultimate  payment  of  which  was  subject  to
conditions that were outside his control; (3) an employer that
tried  to  use  its  power  to  amend  the  contract  to  reduce  its
obligation to pay commissions for the “pipeline” business; and
(4) contract language that was ambiguous as to the ability to
impose  the  amendment  on  pipeline  business.  The  court  in
Quiello correctly reasoned that the ambiguous contract should
No. 12‐2383                                                                     29

be  interpreted  in  the  fairer,  more  reasonable  manner  as  not
applying to pipeline business. Id. at 30–32. The Quiello court
actually granted summary judgment in favor of plaintiff on his
breach of contract claims. It would be premature for us to go so
far  in  this  appeal,  of  course,  but  the  reasoning  of  Quiello  is
sound, applies here, and calls for reversal of the district court’s
dismissal.2
                       II.  Bad Faith Termination
    Wilson  also  argues  that  even  if  the  Plan  gave  CEC  the
power to cancel pipeline bonuses, it breached a duty of good
faith and fair dealing by cancelling bonuses four months before
the new federal regulations took effect to prohibit them. This
duty of good faith and fair dealing is particularly important
where one party reserved a discretionary right to modify or
terminate the contract in a way that would give that party the
opportunity to take unfair advantage of the other. See Interim
Health Care of N. Ill., Inc. v. Interim Health Care, Inc., 225 F.3d
876,  884  (7th  Cir.  2000)  (applying  Illinois  law  and  reversing
summary judgment where defendant’s good or bad faith was
genuinely disputed issue). Even if CEC had such a reserved
power, Judge Darrow correctly explains that it had a duty to
exercise that power in good faith, and the district court erred
by dismissing this claim on the pleadings.

2
   Judge Wood’s attempt to distinguish Quiello overlooks the fact that the
payments  to  the  employee  in  Quiello  remained  outside  the  employee’s
control, contingent on both the restaurant’s continued participation in the
program and the amount of money that each restaurant’s customers spent
under  the  program.  See  420  F.  Supp.  2d  at  26,  31.  The  court  in  Quiello
considered  and  correctly  rejected  arguments  identical  to  those  made  by
CEC here.
30                                                            No. 12‐2383

    I  therefore  concur  in  Parts  II  and  III  of  Judge  Darrow’s
opinion  and  offer  a  few  further  observations  about  the  bad
faith theory. Plaintiff Wilson has alleged a solid factual basis
for inferring bad faith. CEC argues it was just being a good
citizen. It was acting to comply with new federal regulations
that prohibited such bonuses in the for‐profit education world.3
But CEC made this change effective four months before the
regulations  took  effect.  By  taking  that  step,  Wilson  alleges,
CEC simply kept for itself more than $5 million it should have
paid  to  its  admissions  representatives.  That  looks  like  the
“avowedly  opportunistic  conduct”  that  we  recognized  as
actionable in Jordan v. Duff and Phelps, Inc., 815 F.2d 429, 438
(7th Cir. 1987) (applying Illinois law).
    Perhaps CEC can persuade a trier of fact that its seizure of
more than $5 million was merely a fortuitous side effect of its
desire to be a good citizen by complying with the new regula‐
tions before it was required to do so. But CEC’s reliance on the
regulations as a defense could reasonably be deemed a pretext
for simple greed at the expense of the admissions representa‐
tives who contributed to its success. This issue of good or bad
faith  cannot  be  resolved  in  favor  of  CEC  on  the  pleadings
alone. Given the documentary evidence before us even on the
pleadings,  it  seems  unlikely  the  issue  could  be  resolved  on
summary judgment as well.
  It will be important on remand to focus on the correct issue,
which  is  the  timing  of  the  termination.  All  members  of  the

3
   Like my colleagues, I have no quarrel with the new federal regulatory
policy that took effect on July 1, 2011, but as far as we can tell, there was
nothing unlawful or otherwise improper about the bonuses at issue here.
No. 12‐2383                                                      31

panel agree that CEC could terminate the Plan when the new
Department  of  Education  regulations  took  effect  on  July  1,
2011. The critical issue on remand is whether CEC acted in bad
faith in deciding to terminate the Plan earlier than required so
as to seize for itself the pipeline bonuses that Wilson and other
admissions representatives were reasonably expecting to be
paid as students completed their studies.
     Judge  Darrow  has  framed  the  issue  in  terms  of  whether
CEC  acted  contrary  to  the  reasonable  expectations  of  the
parties.  See  also  Tymshare,  Inc.,  727  F.2d  at  1154–55.  The
relevant expectations are those based on the objective indica‐
tions of CEC’s promises and behavior, including CEC’s past
course of dealing with Plan amendments. The objective view
of the admissions representatives’ expectations is important for
purposes of class certification, as well, for the decision on the
bad faith claim should focus on CEC’s motives, applicable to
all, and not on circumstances unique to each employee.
                    III.  Unjust Enrichment
    Throughout  this  litigation,  CEC  has  argued  that  its  Plan
was only an illusory contract and that its admissions represen‐
tatives were chumps if they thought they had actually been
promised anything the law would recognize. My colleagues
and  I  agree  that  CEC  is  wrong  about  that,  but  CEC  seems
unable to resist the temptation to continue trying to make the
contract illusory. It would not surprise me if CEC were to try
on remand to develop a new theory for rendering the Plan only
an illusory contract. If that happens, the district court should
consider allowing Wilson to amend his pleadings to restore the
claim that we reject at this stage of the proceedings. That is,
32                                                        No. 12‐2383

notwithstanding our decision today, it is at least possible that
CEC could try to defend itself on the surviving claim in such
a way as to resuscitate the unjust enrichment claim. See FED. R.
CIV. P. 15(b); 6A Wright & Miller, Federal Practice & Procedure
§  1493  (3d  ed.  2013)  (explaining  liberal  use  of  Rule  15(b)  to
amend pleadings to enable just resolution of suits).
     If  the  CEC  Plan  were  an  illusory  contract,  then  Wilson
would have a viable claim for unjust enrichment under either
Illinois or Minnesota law. To state an unjust enrichment claim
under Illinois law, “a plaintiff must allege that the defendant
has unjustly retained a benefit to the plaintiff’s detriment, and
that defendant’s retention of the benefit violates the fundamen‐
tal  principles  of  justice,  equity,  and  good  conscience.”  HPI
Health Care Servs., Inc. v. Mt. Vernon Hosp. Inc., 545 N.E.2d 672,
679 (Ill. 1989). The elements are phrased differently but seem
to  be  essentially  the  same  under  Minnesota  law.  Southtown
Plumbing,  Inc.  v.  Har‐Ned  Lumber  Co.,  493  N.W.2d  137,  140
(Minn. App. 1992); see also Cady v. Bush, 166 N.W.2d 358, 361‐
62  (Minn.  1969)  (theory  of  unjust  enrichment  can  “support
claims based upon failure of consideration, fraud, mistake, and
other situations where it would be morally wrong for one to
enrich himself at the expense of another”).
    Wilson has alleged facts supporting all of these elements.
First,  CEC  induced  performance  by  the  plaintiff  and  other
admissions  representatives.  It  did  so  by  making  these  very
specific  promises  of  bonuses,  which  CEC  even  admits  it
wanted and expected its admissions representatives to rely on.
Second,  CEC  received  a  benefit  as  a  result  of  that  reliance.
Employees worked above and beyond the call of duty, exceed‐
ing  the  standards  set  for  their  performance  and  recruiting
No. 12‐2383                                                          33

enough students to earn bonuses, which provided substantial
benefits  to  CEC  itself.  Third,  even  though  all  conditions  for
paying the bonuses had been satisfied, CEC refused to pay the
bonuses it had offered. Finally, as plaintiff Wilson has argued,
one could reasonably find that CEC acted in bad faith and that
it  would  be  unjust  and/or  morally  wrong  to  allow  CEC  to
retain  the  benefit  discussed  above  under  both  Illinois  and
Minnesota law. For these reasons, the district court should stay
alert  on  remand  to  the  possible  need  to  revive  the  unjust
enrichment theory if CEC continues to try to show the Plan
was only illusory.
    Finally, the district court also rejected unjust enrichment on
a flawed alternative theory: that an employer is not unjustly
enriched  by  withholding  a  promised  bonus  because  the
employee was still paid his base salary. Wilson v. Career Educ.
Corp., 2012 WL 1246328, at *8 (N.D. Ill. 2012), citing Hegel v.
Brunswick Corp., 2011 WL 1103825, at *9 (E.D. Wis. 2011). That
reasoning  is  sound  when  the  prospect  of  a  bonus  is  left  to
management’s discretion, as was the case in Hegel itself. See
2011  WL 1103825, at *5 (employer reserved right to “revise,
discontinue or cancel this plan or any awards associated with
the plan at any time,” thus promising to render future perfor‐
mance  only  if  it  decided  to  do  so)  (emphasis  added).  That
reasoning does not extend, however, to a case like this one,
where  the  promise  of  bonuses  was  specific  and  was  condi‐
tioned only on express conditions that were actually satisfied.
Without that limit, the district court’s reasoning would call into
question the enforceability of any contractual sales commis‐
sions  so  long  as  the  sales  representative  is  also  paid  a  base
34                                                     No. 12‐2383

salary. Yet such promises of sales commissions are regularly
enforced, of course.
   For  these  reasons,  I  join  in  the  judgment  reversing  and
remanding the case to the district court on plaintiff’s bad faith
theory,  but  I  respectfully  dissent  from  the  rejection  of  his
conventional breach of contract theory.
No. 12‐2383                                                        35

    WOOD, Circuit Judge, concurring in part and dissenting in
part. Wilson is entitled to overcome CEC’s motion to dismiss
under Federal Rule of Civil Procedure 12(b)(6) only if he can
show either (1) that CEC breached its contract with him, or (2)
that it was unjustly enriched by its decision to stop bonuses for
students who had not completed a year of study or a course as
of  February  2011,  or  (3)  that  he  has  stated  a  claim  on  the
question whether CEC committed an independent violation of
the implied covenant of good faith and fair dealing implicit in
his contract with the company. I address those three points in
turn, applying a de novo standard of review and drawing all
inferences in Wilson’s favor. Reger Dev., LLC v. Natʹl City Bank,
592 F.3d 759, 763 (7th Cir. 2010).
                  I. Breach of Express Contract
                           A. Choice of Law
    At  the  outset,  the  parties  dispute  whether  Illinois  or
Minnesota law applies. Wilson prefers the law of Illinois, and
CEC that of Minnesota. I do not see what the fuss is about: the
parties agree that there is no substantive difference between
the laws of these two states. In either one, to establish a breach
of contract a party must show (1) that a valid and enforceable
contract existed, (2) that the plaintiff performed on the con‐
tract,  (3)  that  the  defendant  breached  it,  and  (4)  that  the
plaintiff was injured. Priebe v. Autobarn, Ltd., 240 F.3d 584, 587
(7th Cir. 2001) (citing Hickox v. Bell, 552 N.E.2d 1133, 1143 (Ill.
App. Ct. 1990)); Parkhill v. Minn. Mut. Life Ins. Co., 174 F. Supp.
2d 951, 961 (D. Minn. 2000). When the law is the same in both
states,  rather  than  grappling  with  the  largely  theoretical
question of which law applies, the court should apply the law
36                                                      No. 12‐2383

of the forum state, here Illinois. Kochert v. Adagen Med. Int’l,
Inc., 491 F.3d 674, 677 (7th Cir. 2007); Barron v. Ford Motor Co.
of Can., Ltd., 965 F.2d 195, 197 (7th Cir. 1992). I proceed on that
basis.
                  B. Enforceability of Contract
   Both  parties  question  whether  this  contract  was  illusory
and  therefore  unenforceable:  CEC  argues  that  the  right  to
bonuses  under  the  contract  is  not  enforceable  because  it
reserved  the  right  to  terminate  the  Plan  at  any  time,  while
Wilson argues in the alternative that the contract is enforceable,
but if it is not, then it is illusory and no barrier to his unjust
enrichment claim. 
    Initially, it is important to recall that Illinois courts look at
the contract as a whole, not each particular clause, when they
consider whether a particular agreement is illusory. See, e.g.,
Keefe v. Allied Home Mortg. Corp., 912 N.E.2d 310, 315 (Ill. App.
Ct.  2009).  Bearing  that  in  mind,  this  court  has  held  that  a
statement  of  an  employer’s  compensation  policy  reflects  at
most  an  illusory  contract  if  it  does  not  provide  a  specific
enough promise to be enforceable. Tatom v. Ameritech Corp., 305
F.3d 737 (7th Cir. 2002). In Tatom, the Compensation Statement
identified a target bonus of $50,500, but it said that the bonus
could be more or less “depending on Corporate and business
unit financial results, as well as [the employee’s] individual
performance.” Id. at 743. That Compensation Statement also
expressly “d[id] not constitute a guarantee that any particular
amount of compensation will be paid” and it “d[id] not create
a  contractual  relationship  or  any  contractually  enforceable
rights  between  [the  employer]  and  the  employee.”  Id.  We
No. 12‐2383                                                     37

found the Compensation Statement too vague to be an enforce‐
able  promise.  But  we  explained  that  a  statement  of  an  em‐
ployer’s  compensation  policy  could  support  an  enforceable
contract if “the language of the statement sets forth a promise
in  terms  clear  enough  to  cause  a  reasonable  employee  to
believe that an offer has been made,” the employee is aware of
the statement and reasonably construes it to be an offer, and
the employee accepts the offer by commencing or continuing
to work after reading the statement. Id. at 742.
     CEC’s  Plan  is  far  more  specific  than  the  Compensation
Statement in Tatom. The statement in Tatom did not provide
enough details of how supplemental compensation would be
calculated  to  allow  a  determination  of  what  the  employer
would  owe  the  employee  or  when  it  was  obligated  to  pay
additional compensation. It set a target for a bonus, but it said
that the bonus could be more or less depending on employee
performance  and  business  performance,  without  specifying
how  these  factors  would  influence  the  ultimate  decision.  In
contrast, CEC’s Plan transparently indicates how to calculate
the  bonus  payments  to  which  Wilson  was  entitled  before
February 28, 2011. Indeed, it is also easy to see how much he
would have earned for the period between March and June
2011, if his students remained enrolled and the Plan had not
been  terminated.  Finally,  the  bonus  was  just  one  part  of
Wilson’s overall agreement. I therefore conclude that there is
nothing illusory in the promises CEC made, and that the Plan
is  an  enforceable  contract.  This  conclusion  flows  from  the
language of the agreement itself. I therefore do not agree with
Judge Hamilton’s suggestion that Wilson should have another
opportunity on remand to amend his pleadings to restore the
38                                                    No. 12‐2383

theory of an illusory contract to the case. Principles of law of
the case should bar any such move; CEC will equally be bound
by what has been decided here.
                            C. Breach
    The  next  question  is  whether  CEC  breached  its  express
agreement  with  Wilson.  (I  discuss  in  part  III  the  question
whether there was a breach of contract based on the implied
covenant of good faith and fair dealing.) As Wilson reads the
Plan, CEC was contractually obligated to pay him $9,200 in
bonuses for the 23 students whom he enrolled in the second
and third quarters of 2010. These people were “in the pipeline”
to complete a full course of study between March and June
2011, although there was a chance that one or more might not
do so. He argues that with respect to these students, his “work
was completed; each student was enrolled and now it was up
to them to remain enrolled or graduate their program.” At least
with  hindsight,  it  would  be  easy  enough  to  see  how  many
students satisfied that remaining criterion in the Plan and thus
how much of a bonus Wilson earned. But by pointing out that
he  had  to  wait  for  the  students  to  complete  a  year  or  to
graduate,  Wilson  has  highlighted  the  problem  with  his
position: CEC’s obligation to pay a bonus was not tied solely
to Wilson’s performance; it depended equally on the success of
the students. (For what it is worth, I see nothing outrageous
about this arrangement: it appears to have been designed to
prevent  any  temptation  on  the  recruiter’s  part  to  stack  the
classrooms with “students” who have no intention of complet‐
ing serious work, by specifying that the bonus is earned only
for  successful students. Compare Leveski v. ITT Educ. Servs.,
No. 12‐2383                                                     39

Inc., 719 F.3d 818 (7th Cir. 2013) (qui tam action implicating ED
rule against compensation based on student recruitment).)
     The Plan expressly provided for the possibility that Wilson
would substantially perform but nonetheless not be eligible for
a  bonus.  This  could  happen  in  any  of  three  ways:  students
could drop out, Wilson’s employment could be terminated, or,
as happened here, CEC could exercise its right to terminate the
Plan. The Plan states (and Wilson concedes) that in either of the
first two scenarios, he would not be entitled to bonuses for the
pipeline students. I cannot see why he would be entitled to a
bonus based on the same substantial performance in the third
scenario, where the only difference between that one and the
first two is that CEC’s exercise of an agreed retained power,
rather than the student’s attendance or Wilson’s employment,
is  the  reason  why  the  Plan  is  changed  before  the  student
finishes  a  year  or  a  course  of  study.  Though  Wilson  was
understandably disappointed by not receiving the bonuses he
hoped for, he should have realized that this was possible in
light of the provisions of the Plan.
   Even if the Plan could be terminated or amended, however,
Wilson  urges  this  court  to  find  that  CEC’s  action  was
impermissibly  retroactive  as  applied  to  bonuses  that  would
have been earned between March through June 2011 (assuming
no glitches). But this is just another way of putting the argu‐
ment I have just rejected. CEC did pay Wilson all bonuses he
had earned as of February 28, 2011. The Plan would have been
terminated retroactively only if CEC had refused to pay Wilson
bonuses for students who completed a full course or year of
study on or before February 28, 2011. Wilson analogizes this
case  to  one  in  which  the  District  of  Connecticut  (applying
40                                                     No. 12‐2383

Connecticut law) concluded that an employer who managed
a restaurant discount club breached its compensation agree‐
ment  by  retroactively  altering  the  commission  rate  for  a
representative who solicited restaurants to participate in the
discount club. Quiello v. Reward Network Establishment Servs.,
Inc., 420 F. Supp. 2d 23 (D. Conn. 2006). Without delving into
all the details of that case, I note that the representative there
was entitled to a percentage of each customer’s expenditure
(specified by the agreement in force when he registered the
restaurant)  at  the  time  the  customer  went  to  the  restaurant;
there were no further conditions that he had to satisfy once the
customer spent the money. Here there were such conditions.
This case would be analogous to Quiello if Wilson’s 23 extra
students had already completed one year of study when the
Plan ended in February 2011, entitling Wilson to 23 bonuses of
$400, but CEC had attempted to subject Wilson to a new Plan,
under which representatives were paid $200 per student rather
than $400, and it then had paid Wilson only $200 for students
who had completed their courses before the new Plan came
into force. In my view, Quiello thus is not even helpful persua‐
sive authority for Wilson.
                     II. Unjust Enrichment
    Because I find that a valid, enforceable agreement governed
the relationship between Wilson and CEC, it follows for me
that Wilson’s unjust‐enrichment claim cannot succeed. Restitu‐
tion is an extraordinary remedy. Where no contract exists, the
court  constructs  an  imaginary  agreement  (an  “implied”
contract)  because  the  plaintiff  conferred  a  benefit  on  the
defendant under the mistaken belief that a contract  existed.
Under those circumstances, “the defendant’s retention of the
No. 12‐2383                                                          41

benefit violates the fundamental principles of justice, equity,
and good conscience.” Hess v. Kanoski & Assocs., 668 F.3d 446,
455  (7th  Cir.  2012)  (quoting  A.P.  Props.,  Inc.  v.  Rattner,  960
N.E.2d 618, 621 (Ill. App. Ct. 2011)). The purpose of restitution
is to create a substitute for the contract that does not exist, not
to upset the allocation of risk that is reflected in an existing
agreement.  Id.  (“A  plaintiff  cannot  pursue  [restitution],
however, if his relationship with a defendant is governed by an
express contract.”); Util. Audit, Inc. v. Horace Mann Serv. Corp.,
383 F.3d 683, 689 (7th Cir. 2004) (“The reason for prohibiting a
claim of unjust enrichment between contracting parties is to
prohibit a party whose expectations were not realized under
the  contract  from  nevertheless  recovering  outside  the  con‐
tract.”); Hayes Mech., Inc. v. First Indus., L.P., 812 N.E.2d 419,
426 (Ill. App. Ct. 2004) (“A quasi‐contract, or contract implied
in law, is one in which no actual agreement between the parties
occurred, but a duty is imposed to prevent injustice.”). 
    Wilson  agreed  to  recruit  students  in  exchange  for  his
ordinary  salary  and  the  potential  that  some  of  his  enrolled
students would complete a full year or a full course of study,
thereby entitling him to a bonus. In other words, the potential
of earning a bonus, not the guarantee of earning one, was part
of  the  consideration  for  Wilson’s  performance.  In  essence,
Wilson is arguing that any agreement that conditions benefits
on factors outside the employee’s control might become the
basis for a restitution claim. That is not the law; to the contrary,
restitution  is  not  a  remedy  for  a  party  whose  “expectations
were not realized under the contract.” Util. Audit, Inc., 383 F.3d
at 689. I thus conclude that Wilson cannot prevail under an
unjust‐enrichment theory.
42                                                          No. 12‐2383

        III. Covenant of Good Faith and Fair Dealing
    Finally, Wilson argues that CEC breached the contract in a
different way, by violating its obligation of good faith and fair
dealing  when  it  amended  the  Plan  in  February,  rather  than
waiting until the deadline of July 2011 when the regulations
came into effect. Illinois courts hold that every contract rests on
good faith and fair dealing between the parties. See Beraha v.
Baxter  Health  Care  Corp.,  956  F.2d  1436,  1443  (7th  Cir.  1992),
citing Martindell v. Lake Shore Nat’l Bank, 154 N.E.2d 683, 690
(1958); First Nat’l Bank of Cicero v. Sylvester, 554 N.E.2d 1063,
1069 (1990). But critically from my point of view, Illinois courts
also hold that the covenant of good faith and fair dealing is not
an independent source of duties for the parties to a contract. As
the Illinois Appellate Court said in Anderson v. Burton Assocs.,
Ltd., 578 N.E.2d 199 (Ill. App. Ct. 1991), “[w]hile it is true that
this obligation exists in every contract in Illinois, (see Martindell
v. Lake Shore Natʹl Bank (1958), 154 N.E.2d 683), it is essentially
used  as  a  construction  aid  in  determining  parties’  intent,
(Martin  v.  Federal  Life  Ins.  Co.  (1982),  440  N.E.2d  998)  and
‘vague  notions  of  fair  dealing’  do  not  form  the  basis  for  an
independent tort. Foster Enters. v. Germania Fed. Sav. (1981), 421
N.E.2d 1375.” 578 N.E.2d at 203 (parallel citations omitted); see
also Beraha., 956 F.2d at 1443‐44 (“A lack of good faith does not
by  itself  create  a  cause  of  action  like  a  failure  to  exert  best
efforts creates when a contract contains an implied best efforts
obligation.  Instead,  the  covenant  guides  the  construction  of
explicit terms in an agreement.”) (citation omitted).
   Before  one  turns  to  this  covenant  of  good  faith  and  fair
dealing,  it  is  therefore  necessary  to  find  that  the  contract  in
question is susceptible to more than one interpretation. The
No. 12‐2383                                                            43

Illinois Supreme Court put it this way in Martindell: “Every
contract implies good faith and fair dealing between the parties
to  it,  and  where  an  instrument  is  susceptible  of  two  conflicting
constructions, one which imputes bad faith to one of the parties
and  the  other  does  not,  the  latter  construction  should  be
adopted.” 154 N.E. 2d at 690 (emphasis added). To say that a
contract is susceptible of two conflicting constructions is, in my
opinion, another way of saying that it is ambiguous. It is well
established  that  a  party  who  can  show  that  a  contract  is
ambiguous is entitled to survive summary judgment and to
introduce evidence that will resolve the ambiguity. The Illinois
Appellate Court discussed this rule in Gassner v. Raynor Mfg.
Co., 948 N.E.2d 315 (Ill. App. Ct. 2011), as follows:
        In any case, under both the four corners rule and
      the provisional admission approach, the first step is
      to  determine  whether  an  ambiguity  exists.  An
      ambiguity exists where there is doubt as to the true
      sense  or  meaning  of  the  words  themselves  or  an
      indefiniteness in the wordsʹ expression, resulting in
      a difficulty in the application of the words under the
      circumstances  of  the  dispute  that  the  contract  is
      supposed to govern. ... [Accordingly,] ... we proceed
      to determine whether the disputed language in the
      contract is ambiguous so as to require the introduc‐
      tion  of  parol  evidence  and  preclude  summary
      judgment. 
Id. at 328 (citations omitted).
    If, as I believe, the Plan is an unambiguous contract, then
the background covenant of good faith and fair dealing has no
44                                                      No. 12‐2383

role to play in its interpretation. (No one is saying that this is
an illegal contract, nor has Wilson offered an unconscionability
argument; even if he had, it is my belief that there is nothing
unconscionable about the compensation structure to which he
agreed.) The majority relies heavily on the fact that the Plan is
silent about the particular set of circumstances that unfolded
here. But no contract ever spells out how the parties plan to
address every tiny detail that might arise in the future. Instead,
contracts  allocate  risk  more  generally.  This  contract  did
everything that was necessary when it provided a default rule
stating that “CEC reserves the right to terminate or amend the
terms  of  this  Plan  at  any  time,  for  regulatory  compliance
purposes or for any other reason that CEC determines, in its
sole discretion.” That does not look like silence to me. It is an
unambiguous term that gives CEC the right to terminate the
Plan at any time, for any reason, as Judge Darrow agrees, supra
at  9‐10.  That  means  that  there  is  no  basis  for  invoking  the
covenant  of  good  faith  and  fair  dealing  as  a  principle  of
construction.  Martindell,  154  N.E.  2d  at  690.  Unless  that
covenant enters the picture, there is no way to override plain
contractual language (which reflects Wilson’s acceptance of a
certain amount of compensation uncertainty) and to introduce
a judicial exception whenever a firing (or cut in compensation)
is allegedly for invidious motives or opportunistic. Opportun‐
ism  exists  only  if  one  side  has  sunk  costs  that  cannot  be
recovered by the time the other side acts; it is not a problem
when an anticipated event comes to pass. 
   Even if the majority is suggesting that the cancellation of
Wilson’s  bonuses  was  somehow  analogous  to  the  firing  of
someone whose employment is at will, I do not see how his
No. 12‐2383                                                        45

case can go forward. In the more extreme case of job loss, many
people try to sue, claiming that the act of firing violated the
employer’s duty of good faith and fair dealing because it was
invidious or opportunistic. They regularly lose these lawsuits
if they are employees at will. Indeed, recognizing a cause of
action  in  those  circumstances  would  spell  the  end  of  the
doctrine  of  employment  at  will.  (Some  people  might  not
mourn its passing, but it is firmly entrenched in Illinois law,
and it is our duty to follow Illinois law in this respect.) See, e.g.,
Beraha, 956 F.2d at 1445 (“[F]ederal courts interpreting Illinois
law have cogently reasoned that the covenant of good faith,
which is a principle of construction, gives way to the rule that
an employment at‐will contract is terminable for any reason.
Otherwise, the employment at‐will principle would be mean‐
ingless.”)(citing cases); Zewde v. Elgin Cmty. Coll., 601 F. Supp.
1237,  1250 (N.D. Ill. 1984) (“Illinois courts have  consistently
ruled that the parties to an employment at‐will contract may
terminate it for a good reason, a bad reason or no reason at all
... . The ‘good faith’ principle does not have an independent
life,  and  does  not  independently  create  a  cause  of  action.
Instead [it] comes into play in defining and modifying duties
which grow out of specific contract terms and obligations ... .
It  gives  way  to  specific  contract  provisions  which  directly
contradict it. Thus, the usual rule, that an at‐will agreement is
terminable for any reason, controls. Otherwise, that rule would
be meaningless.”)(quotation marks and citations omitted).
   I therefore do not agree with my colleagues that we should
construe the unambiguous language in the Plan reserving the
right to terminate or amend at any time, for any reason, as if
there were an asterisk at the end that made an exception for
46                                                       No. 12‐2383

changes  in  employment  terms  that  might  be  malicious  or
opportunistic. What right was CEC reserving, if not the right
to  change  the  Plan  if  it  decided  that  its  economic  interests
would  be  better  served  that  way?  And  if  it  has  the  right  to
terminate or amend the Plan, then I see no reason why this
right did not encompass a decision to say that bonuses were
not  earned  until  all  criteria  were  met—both  the  student’s
enrollment,  and  the  student’s  completion  of  the  necessary
courses or time. 
     The Plan, read as a whole, imposes three conditions before
a bonus is earned: (1) that the qualifying student complete a
year or a course of study; (2) that Wilson is still employed by
CEC as of that time; and (3) that CEC has not as of that time
exercised its right to terminate or modify the Plan. Like an at‐
will employment contract, the Plan was designed to allow CEC
to cancel not‐yet‐earned bonuses for any reason—for instance,
if its operating costs were unexpectedly to increase such that
it could not afford to pay bonuses for students in the pipeline
during a given quarter.
    It is true that the duty of good faith is particularly impor‐
tant where, as here, one party reserves the right to modify or
terminate the agreement. As we have recognized, “[w]hen one
party to a contract is vested with contractual discretion, it must
exercise  that  discretion reasonably and  with proper  motive,
and  may  not  do  so  arbitrarily,  capriciously  or  in  a  manner
inconsistent with the reasonable expectations of the parties.”
Interim Health Care of N. Ill., Inc. v. Interim Health Care, Inc., 225
F.3d 876, 884 (7th Cir. 2000). But the key question comes back
to the reasonable expectations of the parties. Here, they have
spelled out those expectations in CEC’s reservation of rights.
No. 12‐2383                                                       47

Where there is an express reservation of rights to terminate or
amend at any time and for any reason, as there is in our case,
there is no baseline against which to find termination arbitrary,
capricious, or inconsistent with expectations. The disappointed
party  has  no  right  to  expect  non‐arbitrary  modification  or
termination, because the contract expressly declines to condi‐
tion those possibilities on good cause or anything else. Just as
with “at‐will” employment arrangements, the employee cannot
have any reasonable expectation that the Plan will be modified
only  “for  cause.”  Even  taking  these  facts  in  the  light  most
favorable to Wilson, I see nothing to indicate that CEC violated
its  duty  not  to  terminate  or  amend  the  Plan  in  a  manner
inconsistent with his reasonable expectations. Indeed, the Plan
expressly  disavowed  any  expectancy  of  a  bonus  before
students completed a year. 
    The decision to bring one’s company into compliance with
federal  regulations  before  the  last  minute  can  hardly  be
branded  arbitrary  or  capricious.  CEC  might  have  had  a
number  of  good  reasons  to  act  promptly—among  them,  its
desire to maintain a positive relationship with the ED, which
regulates  CEC  and  provides  CEC’s  students  with  federal
funding. Unlike my colleagues, therefore, I would find that the
district court properly rejected this theory of liability.
48                                                    No. 12‐2383

                          IV. Conclusion
    While I can understand Wilson’s disappointment, the Plan
to  which  he  agreed  did  not  entitle  him  to  bonuses  at  the
moment  he  substantially  performed  by  enrolling  students.
CEC was therefore within its rights to modify the Plan when
and as it did. That the Plan allowed for this disappointment
does not render its promises illusory, nor does it mean that it
violated a covenant of good faith and fair dealing. Accordingly,
I would affirm the judgment of the district court, and I thus
dissent from the decision to remand on this theory for further
proceedings.